 1 ADAM J. BREEDEN, ESQ.
   Nevada Bar No. 008768
 2 BREEDEN & ASSOCIATES, PLLC
   376 E. Warm Springs Road, Suite 120
 3 Las Vegas, Nevada 89119
   Phone: (702) 819-7770
 4 Fax: (702) 819-7771
   Adam@Breedenandassociates.com
 5 Attorneys for Defendant Ryan McClaran

 6                              UNITED STATES DISTRICT COURT

 7                                   DISTRICT OF NEVADA

 8 ALLIED WORLD SPECIALTY                         CASE NO.: 2:21-cv-00078-JCM-EJY
   INSURANCE COMPANY f/k/a DARWIN
 9 NATIONAL ASSURANCE COMPANY and
   ALLIED WORLD INSURANCE
10 COMPANY,
                                                  STIPULATION AND [PROPOSED]
11                Plaintiffs,                     ORDER TO RESET THE TELEPHONIC
                                                  HEARING CURRENTLY SET FOR JUNE
12 v.                                             14, 2021
13 LISA M. LEE, as Special Administrator of the
   ESTATE OF DEMETRIOS A. DALACAS,
14 ESQ., ROBERT O. McMASTER, as Special

15 Administrator of the ESTATE OF
   DEMETRIOS A. DALACAS, ESQ.,
16 DEMETRIOS A. DALACAS, ESQ., P.C., a
   Nevada professional corporation; JOYCE
17 SIRIANNI, and RYAN MCCLARAN,

18                Defendants.
19

20

21         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs ALLIED

22 WORLD INSURANCE COMPANY f/k/a DARWIN NATIONAL ASSURANCE COMPANY and

23 ALLIED WORLD INSURANCE COMPANY (“Plaintiffs”), through their counsel of record, Chad

24 C. Butterfield of WILSON ELSER MOSKOWITZ EDELMAN DICKER, LLP; Defendants JOYCE

25 SIRIANNI and LISA M. LEE, as Special Administrator of the ESTATE OF DEMETRIOS A.

26 DALACAS, ESQ., through their counsel of record, Kevin T. Strong of PRINCE LAW GROUP;
27 and Defendant RYAN McCLARAN, through his counsel of record, Adam J. Breeden of BREEDEN

28 & ASSOCIATES, PLLC, that the telephonic hearing requested to review the submitted Discovery
 1 Plan and Scheduling Order [ECF No. 37] currently set for June 14, 2021 at 11:30 a.m. be

 2 rescheduled to June 21, 2021 at 11:30 or another date and time the Court is available between June

 3 21 and June 25, 2021.

 4          The request has respectfully been made due to Counsel for Defendant McClaran being out

 5 of town and not available by telephone during the currently scheduled hearing. Since Defendant

 6 McClaran is the party who requested the hearing, his Counsel wishes to make the telephonic

 7 appearance himself.

 8          Based on the foregoing, the parties respectfully request this Court to reschedule the hearing
 9 to review the Discovery Plan and Scheduling Order to June 21, 2021 at 11:30 a.m. or to another

10 date the Court is available on June 23, 2021 at 2:00 p.m.

11               8th day of June, 2021.
     DATED this _____                                                   8th day of June, 2021.
                                                           DATED this _____

12   WILSON ELSER MOSKOWITZ                                PRINCE LAW GROUP
     EDELMAN & DICKER LLP
13

14    /s/ Chad C. Butterfield, Esq.
     __________________________________                      /s/ Dennis M. Prince, Esq.
                                                           ____________________________________
     CHAD C. BUTTERFIELD, ESQ.                             DENNIS M. PRINCE, ESQ.
15   Nevada Bar No. 010532                                 Nevada Bar No. 005092
     6689 Las Vegas Blvd. South, Suite 200                 KEVIN T. STRONG, ESQ.
16   Las Vegas, Nevada 89119                               Nevada Bar No. 012107
     Tel: (702) 727-1400                                   10801 West Charleston Boulevard, Suite 560
17
     Fax: (702) 727-1401                                   Las Vegas, Nevada 89135
18   Email: Chad.Butterfield@wilsonelser.com               Tel: (702) 534-7600
     Attorneys for Plaintiffs Allied World Specialty       Fax: (702) 534-7601
19   Insurance Company f/k/a Darwin National               Email: eservice@thedplg.com
     Assurance Company and Allied World                    Attorneys for Defendants Joyce Sirianni and
20   Insurance Company                                     Lisa M. Lee as Special Administrator of the
21                                                         Estate of Demetrios A. Dalacas

22

23

24

25

26
27

28


                                                       2
 1   DATED this _____
                 8th day of June, 2021.
 2   BREEDEN & ASSOCIATES, PLLC
 3

 4   ___________________________________
     ADAM J. BREEDEN, ESQ.
 5   Nevada Bar No. 008768
     376 E. Warm Springs Road, Suite 120
 6   Las Vegas, Nevada 89119
     Tel: (702) 819-7770
 7
     Fax: (702) 819-7771
 8   Email: Adam@Breedenandassociates.com
     Attorneys for Defendant Ryan McClaran
 9

10                                            ORDER
11        IT IS SO ORDERED.
12
          IT IS FURTHER ORDERED that the telephonic hearing shall be reset from June
13
          14, 2021 to June 23, 2021 at 2:00 p.m.
14
          DATED this 8th day of June, 2021.
15

16

17                                            ___________________________________________
                                              UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28


                                                   3
